— In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated October 3, 1985, as directed her (1) to pay the defendant husband $50 per week, pendente lite, for the support and maintenance of each of the two infant issue of the marriage, for a total $100 per week, including any retroactive amounts accrued from the date of the application, and (2) to pay, pendente lite, one half of all carrying costs on the marital residence.
Order modified, as a matter of discretion, by reducing the temporary child support to $25 per child per week, for a total of $50 per week, retroactive to the date of the application and by deleting the provision ordering plaintiff to pay one half the carrying costs on the marital residence. As so modified, order affirmed insofar as appealed from, without costs or disbursements.
The standard applied to applications for pendente lite relief is whether the moving party is in genuine need of support in order to live in a reasonable fashion during the pendency of the case and whether the other party has the means to provide this support (Domestic Relations Law, § 236 [B] [7] [a]). An examination of the record in this matter leads us to the conclusion that the award of temporary child support made by Special Term should be reduced to a total of $50 per week for the two infant issue of the marriage and further that the plaintiff does not have the financial ability to pay one half the carrying charges on the marital residence. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.